Case 17-34665-KLP                Doc 7226       Filed 08/20/19 Entered 08/20/19 17:10:11                        Desc Main
                                               Document     Page 1 of 7


     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to Wayne Services Legacy Inc.,
     the TRU Inc. Trust, Toys “R” Us Property II, LLC and
     Giraffe Junior Holdings, LLC

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                               )
     In re:                                                                    )     Chapter 11
                                                                               )
     TOYS “R” US, INC., et al.,1                                               )     Case No. 17-34665 (KLP)
                                                                               )
                                  Debtors.                                     )     (Jointly Administered)
                                                                               )

                                      AGENDA FOR HEARING ON
                                MOTIONS SCHEDULED FOR AUGUST 22, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on August
 22, 2019 at 11:00 a.m. (prevailing Eastern Time):

     I.         OMNIBUS OBJECTIONS

          1.       “Twenty-Eighth Omnibus Objection” Debtors' Twenty-Eighth Omnibus Objection to
                   Certain (A) Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount
                   Claims, (D) Exact Duplicate Claims, (E) Incorrect Debtor Claims, (F) Reduced
                   Amount and Incorrect Debtor Claims, (G) No Liability Claims, (H) Reclassified
                   Claims, (I) Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No. 5976]

                       Pending Responses:

                           A.       Ebates Performance Marketing Inc.'s Response to Debtors' Twenty-Eight
                                    Omnibus Objection to Certain (A) Amended Priority Claims (B)
                                    Amended Claim, (C) Reduced Amount Claims, (D) Exact Duplicate
                                    Claims, (E) Incorrect Debtor Claims, (F) Reduced Amount and Incorrect
                                    Debtor Claims, (G) No Liability Claims, (H) Reclassified Claims, (I)

 1        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
          number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
          Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
          New Jersey 07470.
Case 17-34665-KLP    Doc 7226     Filed 08/20/19 Entered 08/20/19 17:10:11              Desc Main
                                 Document     Page 2 of 7


                       Satisfied Claims, and (J) Substantive Duplicate Claims [Docket No.
                       6642]

             Related Documents: None

             Status: With respect to Ebates Performance Marketing Inc. [Docket No. 6642] and
                     all previously adjourned informal responses, all such matters have been
                     resolved.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has previously been entered by the Court.

    2.    "Fifty-First Omnibus Objection” Debtors' Fifty-First Omnibus Objection to Certain (A)
          Amended Priority Claims, (B) Amended Claims, (C) Reduced Amount Claims, (D)
          Substantive Duplicate Claims, (E) Insufficient Documentation Claims, (F) No Liability
          Claims, (G) Satisfied Claims, (H) Late-Filed Claims, and (I) Incorrect Debtors Claims
          [Docket No. 6272]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been previously entered by the Court.

    3.    "Fifty-Fifth Omnibus Objection” Debtors' Fifty-Fifth Omnibus Objection to Certain
          (A) Reduced Amount Claims, (B) No Liability Claims, (C) Satisfied Claims, (D)
          Incorrect Debtors Claims, and (E) Late-Filed Claims [Docket No. 6276]

             Pending Responses:

                A.     Response of the Travelers Indemnity Company to the Debtors’ Fifty-
                       Fifth Omnibus Objection to Claim [Docket No. 6671]

             Related Documents: None

             Status: With respect to The Travelers Indemnity Company and its property
                     casualty insurance affiliates [Docket No. 6671] this matter has been
                     resolved.

                      With respect to all other claimants for which a response was not timely
                      filed or alternative treatment was not otherwise agreed to, an order granting
                      the relief requested has been previously entered by the Court.


                                               2
Case 17-34665-KLP    Doc 7226    Filed 08/20/19 Entered 08/20/19 17:10:11              Desc Main
                                Document     Page 3 of 7


    4.    "Fifty-Ninth Omnibus Objection” Wayne Services Legacy Inc.'s Fifty-Ninth Omnibus
          Objection to Certain (A) Amended Priority Claims, (B) Reduced Amount Claims, (C)
          Reduced and Reclassified Claims, (D) No Liability Claims, (E) Amended Claims, and
          (F) Insufficient Documentation Claims [Docket No. 6495]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    5.    "Sixtieth Omnibus Objection” Wayne Services Legacy Inc.'s Sixtieth Omnibus
          Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified Claims,
          (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F) Insufficient
          Documentation Claims, and (G) Satisfied Claims [Docket No. 6787]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    6.    "Sixty-Third Omnibus Objection” TRU Inc. Trust's Sixty-Third Omnibus Objection to
          Certain (A) No Liability Claims and (B) Exact Duplicate Claim [Docket No. 6870]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.




                                              3
Case 17-34665-KLP    Doc 7226    Filed 08/20/19 Entered 08/20/19 17:10:11              Desc Main
                                Document     Page 4 of 7


    7.    "Sixty-Fourth Omnibus Objection” Wayne Services Legacy Inc.'s Sixty-Fourth
          Omnibus Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified
          Claims, (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F)
          Insufficient Documentation Claims, (G) Duplicate Claims, and (H) Late-Filed Claims
          [Docket No. 6887]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been previously entered by the Court.

    8.    "Sixty-Sixth Omnibus Objection” Wayne Services Legacy Inc.'s Sixty-Sixth Omnibus
          Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified Claims,
          (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F) Insufficient
          Documentation Claims, (G) Duplicate Claims, and (H) Late-Filed Claims [Docket No.
          6986]

             Pending Responses:

                A.     Response of The Trustees of Vickerry Realty Co. Trust to Objection to
                       Claim [Docket No. 7065]

                B.     Response of Epoch Everlasting Play LLC f/k/a International Playthings
                       LLC to Wayne Services Legacy Inc.'s Sixty-Sixth Omnibus Objection to
                       Certain (A) Reclassified Claims, (B) Reduced and Reclassified Claims,
                       (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F)
                       Insufficient Documentation Claims, (G) Duplicate Claims, and (H) Late-
                       Filed Claims [Docket No. 7072]

             Related Documents: None

             Status: With respect to The Trustees of Vickerry Realty Co. Trust [Docket No.
                     7065], Epoch Everlasting Play LLC f/k/a International Playthings LLC
                     Claims [Docket No. 7072] and all previously adjourned informal
                     responses, all such matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will submitted to the Court for entry.




                                              4
Case 17-34665-KLP    Doc 7226     Filed 08/20/19 Entered 08/20/19 17:10:11             Desc Main
                                 Document     Page 5 of 7


    9.    "Sixty-Seventh Omnibus Objection” Wayne Services Legacy Inc.'s Sixty-Sixth
          Omnibus Objection to Certain (A) Reclassified Claims, (B) Reduced and Reclassified
          Claims, (C) Amended Claims, (D) Reduced Claims, (E) No Liability Claims, (F)
          Insufficient Documentation Claims, (G) Duplicate Claims, and (H) Late-Filed Claims
          [Docket No. 6988]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all previously adjourned informal responses, all such
                     matters have been resolved.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will submitted to the Court for entry.

    10.   "Sixty-Ninth Omnibus Objection” Wayne Services Legacy Inc.'s Sixty-Ninth Omnibus
          Objection to Certain (A) Late-Filed Claims, (B) No Liability Claims, (C) Reduced and
          Reclassified Claims, and (D) Reduced Claims [Docket No. 7161]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all claimants for which a response was not timely filed or
                     alternative treatment was not otherwise agreed to, an order granting the
                     relief requested has been or will submitted to the Court for entry.

    11.   "Seventieth Omnibus Objection” Wayne Services Legacy Inc.'s Seventieth Omnibus
          Objection to Certain No Liability Claims [Docket No. 7162]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all claimants for which a response was not timely filed or
                     alternative treatment was not otherwise agreed to, an order granting the
                     relief requested has been or will submitted to the Court for entry.

    12.   "Seventy-First Omnibus Objection” The TRU Taj Trust's Seventy-First Omnibus
          Objection to Certain No Liability Claims [Docket No. 7178]

             Pending Responses: None

             Related Documents: None

             Status: With respect to all claimants for which a response was not timely filed or
                     alternative treatment was not otherwise agreed to, an order granting the
                     relief requested has been or will submitted to the Court for entry.
                                              5
Case 17-34665-KLP     Doc 7226      Filed 08/20/19 Entered 08/20/19 17:10:11          Desc Main
                                   Document     Page 6 of 7


    13.    "Seventy-Second Omnibus Objection” TRU Inc. Trust's Seventy-Second Omnibus
           Objection to Certain No Liability Claims [Docket No. 7179]

              Pending Responses: None

              Related Documents: None

              Status: With respect to all claimants for which a response was not timely filed or
                      alternative treatment was not otherwise agreed to, an order granting the
                      relief requested has been or will submitted to the Court for entry.

    14.    "Seventy-Third Omnibus Objection” TRU Inc. Trust's Seventy-Third Omnibus
           Objection to Certain (A) No Liability Claims and (B) Reduced Claims [Docket No.
           7180]

              Pending Responses: None

              Related Documents: None

              Status: With respect to all claimants for which a response was not timely filed or
                      alternative treatment was not otherwise agreed to, an order granting the
                      relief requested has been or will submitted to the Court for entry.

  II.     UNCONTESTED MATTERS

    15.    “Motion to Close Certain Cases” Joint Motion to Close Certain Chapter 11 Cases
           Pursuant to 11 U.S.C. § 350(A) and Federal Rule of Bankruptcy Procedure 3022
           [Docket No. 7195]

              Responses:      None

              Related Documents: None

              Status: An amended order resolving certain informal responses has been or will be
                      submitted to the Court for entry.



                           [Remainder of page intentionally left blank]




                                                6
Case 17-34665-KLP         Doc 7226    Filed 08/20/19 Entered 08/20/19 17:10:11   Desc Main
                                     Document     Page 7 of 7


 Richmond, Virginia
 Dated: August 20, 2019

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone: (804) 644-1700
 Facsimile: (804) 783-6192
Email:         Michael.Condyles@KutakRock.com
               Peter.Barrett@KutakRock.com
               Jeremy.Williams@KutakRock.com

  Co-Counsel to Wayne Services Legacy Inc.,
  the TRU Inc. Trust, Toys “R” Us Property II,
  LLC and Giraffe Junior Holdings, LLC
